Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
	Claim 16 is objected to as it recites “wherein the preset display area is hidden unless the secure input event is determined”. As recited  the specification does not provide any description about this limitation. Examiner assumes for the purposes of Examination that  the limitation provides the system the capability to hide preset display area.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-9, 11-17 & 19-20 of instant Application US 17085539 are rejected on the ground of nonstatutory anticipatory type double patenting as being unpatentable over claims 1-15  of   US Patent US 16/433,428. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims both in the present application and the US patent discloses a method and systems that determines input type (secured or unsecured) and process them accordingly.
The table below shows the comparison of claims of the instant application with that of the US application US10831905. Examiner has underlined (if any at all) the limitations not disclosed by the claims of conflicting US patent US10831905.
Claim No.
Limitations of Instant Application       US17/085539
Limitations of the US patent 10831905
Claim No.
1 
1. A data input method for a user equipment (UE) with a first operating environment and a second operating environment, where the second operating environment has a higher security level than the first operating environment, comprising: displaying a preset display area, wherein the preset display area runs in the second operating environment; receiving a second operation performed on the UE; storing a second event corresponding to the second operation in a shared storage area when determining the second operation is not performed in the preset display area, wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; and triggering an interrupt in the first operating environment, to enable the second event stored in the shared storage area be obtained by the first operating environment for processing.
1. A data input method, comprising: displaying a graphical user interface having an input area by way of a display associated with user equipment (UE); processing a first operation of a user received by way of the input area to determine whether a first event corresponding to the first operation is associated with a secure input event based on a content of the first operation; displaying a preset display area to enable the user to perform the secure input event in the preset display area based on the determination that the first operation is associated with the secure input event; detecting a second operation received by the input area outside the preset display area; and delivering a second event corresponding to the second operation to a first operating environment for processing, wherein the preset display area runs in a second operating environment of the UE, and the second operating environment has a higher security level than the first operating environment, and the delivering of the second event corresponding to the second operation to the first operating environment for processing comprises: storing the second event in a shared storage area, wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; and triggering an interrupt in the first operating environment and invoking a daemon thread in the first operating environment, to deliver, by using the daemon thread, the second event stored in the shared storage area to the first operating environment for processing.
1 
9
9. An apparatus, comprising: a processor; and a memory having computer readable instructions stored thereon that, when executed by the processor, cause the apparatus to: display a preset display area, wherein the preset display area runs in the second operating environment; receive a second operation performed on the UE; store a second event corresponding to the second operation in a shared storage area when determining the second operation is not performed in the preset display area, wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; and triggering an interrupt in the first operating environment, to enable the second event stored in the shared storage area be obtained by the first operating environment for processing..
10. An apparatus, comprising: a processor; and a memory having computer readable instructions stored thereon that, when executed by the processor, cause the apparatus to: display a graphical user interface having an input area by way of a display associated with user equipment (UE); process a first operation of a user received by way of the input area to determine whether a first event corresponding to the first operation is associated with a secure input event based on a content of the first operation; display a preset display area to enable the user to perform the secure input event in the preset display area based on the determination that the first operation is associated with the secure input event; detect a second operation received by the input area outside the preset display area; and deliver a second event corresponding to the second operation to a first operating environment for processing, wherein the preset display area runs in a second operating environment of the UE, and the second operating environment has a higher security level than the first operating environment, and the apparatus is caused to deliver the second event corresponding to the second operation to the first operating environment for processing by: storing the second event in a shared storage area, wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; and triggering an interrupt in the first operating environment and invoking a daemon thread in the first operating environment, to deliver, by using the daemon thread, the second event stored in the shared storage area to the first operating environment for processing.
10
17
17. A non-transitory computer-readable storage medium, comprising computer-readable instructions stored thereon that, when executed by at least one processor, cause an apparatus to: display a preset display area, wherein the preset display area runs in the second operating environment; receive a second operation performed on the UE; store a second event corresponding to the second operation in a shared storage area when determining the second operation is not performed in the preset display area, wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; and triggering an interrupt in the first operating environment, to enable the second event stored in the shared storage area be obtained by the first operating environment for processing.
13. A non-transitory computer-readable storage medium, comprising computer-readable instructions stored thereon that, when executed by at least one processor, cause an apparatus to: display, a graphical user interface having an input area by way of a display associated with user equipment (UE); process a first operation of a user received by way of the input area to determine whether a first event corresponding to the first operation is associated with a secure input event based on a content of the first operation; display a preset display area to enable the user to perform the secure input event in the preset display area based on the determination that the first operation is associated with the secure input event; detect a second operation received by the input area outside the preset display area; and deliver a second event corresponding to the second operation to a first operating environment for processing, wherein the preset display area runs in a second operating environment of the UE, and the second operating environment has a higher security level than the first operating environment, and the apparatus is caused to deliver the second event corresponding to the second operation to the first operating environment for processing by: storing the second event in a shared storage area, wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; and triggering an interrupt in the first operating environment and invoking a daemon thread in the first operating environment, to deliver, by using the daemon thread, the second event stored in the shared storage area to the first operating environment for processing.
13



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 9 & 17 are rejected under 35 USC 103 as being unpatentable over Ditzman (US20160253651) in view of Arora(US10754967) 
Regarding claim 1, Ditzman teaches  A data input method for a user equipment (UE) with a first operating environment and a second operating environment, where the second operating environment has a higher security level than the first operating environment, comprising: displaying a preset display area, wherein the preset display area runs in the second operating environment; [0006] A handheld communications device is created with a secure computing component (preset display area) and a non-secure computing component. The secure component may comprise a secure CPU executing a secure operating system. The non-secure component may comprise a separate non-secure CPU executing a separate non-secure operating system. The secure and non-secure components share a common input and output system within the handheld communications device, such as a keyboard and display, for example.]
receiving a second operation performed on the UE; storing a second event corresponding to the second operation in a  storage area when determining the second operation is not performed in the preset display area, to enable the second event stored in the storage area be obtained by the first operating environment for processing.  [0008] When an input is received via the touch sensitive display it is routed to a component in the secure component of the handheld communications device. Based on coordinates associated with the input, the component determines if the input was made in the secure or non-secure portion of the display. If the component determines the input was made in the secure portion of the display, then the input is routed to the secure operating system. If the component determines that the input was made in the non-secure portion of the display, then the input is routed into the non-secure operating system. (first operating environment)] 
Although Ditzman teaches secure and non-secure environment, he does not teach expclitly, however, Arora teaches::
Shared storage area, [ Col 07, lines 55-65:Thus, in one embodiment, the interface module 130 tunnels the interrupt request by receiving the request from the requesting application 135, identifying that the interrupt request is for a secure interrupt, storing the interrupt request in a shared memory to pass the request between security zones, and initiating a switch (e.g., executing a secure monitor call (SMC)) between the non-secure zone 120 and the secure zone 125. In this way, the interface module 130 tunnels the interrupt request between zones to provide access to the secure assets for the requesting application 135.
wherein the shared storage area is a storage area that is shared by the first operating environment and the second operating environment; [ Col 07, lines 55-65: Thus, in one embodiment, the interface module 130 tunnels the interrupt request by receiving the request from the requesting application 135, identifying that the interrupt request is for a secure interrupt, storing the interrupt request in a shared memory to pass the request between security zones, and initiating a switch (e.g., executing a secure monitor call (SMC)) between the non-secure zone 120 and the secure zone 125. In this way, the interface module 130 tunnels the interrupt request between zones to provide access to the secure assets for the requesting application 135.
and triggering an interrupt in the operating environment; [[ Col 07, lines 55-65:Thus, in one embodiment, the interface module 130 tunnels the interrupt request by receiving the request from the requesting application 135, identifying that the interrupt request is for a secure interrupt, storing the interrupt request in a shared memory to pass the request between security zones, and initiating a switch (e.g., executing a secure monitor call (SMC)) between the non-secure zone 120 and the secure zone 125. In this way, the interface module 130 tunnels the interrupt request between zones to provide access to the secure assets for the requesting application 135.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman with the disclosure of Arora. The motivation or suggestion would have been to implement a system that will provide efficient techniques for using interrupt request to toggle between secure and non-secure areas.. (Col 01, lines 40-60, Arora)  
Regarding claims 9 & 17, these claims are interpreted to be same as claim 1 and rejected for the same reasons as set forth for claim 1.

Claims 3, 8, 11, 15 & 19, are rejected under 35 USC 103 as being unpatentable over Ditzman (US20160253651) in view of Arora(US10754967) and Park (US20160253651)
Regarding claims 3, 11 & 19, although Ditzman and Arora teach wherein the method further comprises: displaying the preset display area when determining that a first event corresponding to a first operation is a secure input event, as illustrated above in claim 1, they do not expclitly teach, however, Park teaches  wherein the secure input event is a data input event with an authority verification attribute. [1861] The “registration” operation may include an operation of entering (inputting) a password (attribute) of the account (of Bank authority that verifies the input). The corresponding information may be temporarily or permanently stored in the terminal. The corresponding information may be stored through encryption. The password may be replaced by “*” or may be shaded while entering the same. When the password is temporarily stored in the terminal, the password may remain until the “verification” operation is carried out. The information may be transmitted to the card company or the bank (verification authority) through the network during the “verification” process. The password may be cleared unless the “verification” operation is performed after the “registration” operation.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Arora with the disclosure of Park. The motivation or suggestion would have been to implement a system that will provide efficient and easy techniques for using data inputting. (para 0121-0122, Park)
Regarding claims 8 & 15, although Ditzman and Arora teaches secure and non-secure display area as illustrated in claim 1 above, they do not teach expclitly, however, Park tracers wherein the content of the authority verification attribute is a password.  [1861] The “registration” operation may include an operation of entering a password (attribute) of the account. The corresponding information may be temporarily or permanently stored in the terminal. The corresponding information may be stored through encryption. The password may be replaced by “*” or may be shaded while entering the same. When the password is temporarily stored in the terminal, the password may remain until the “verification” operation is carried out. The information may be transmitted to the card company or the bank (verification authority) through the network during the “verification” process. The password may be cleared unless the “verification” operation is performed after the “registration” operation.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Arora with the disclosure of Park. The motivation or suggestion would have been to implement a system that will provide efficient and easy techniques for using data inputting. (para 0121-0122, Park)

Claim 4 is rejected under 35 USC 103 as being unpatentable over Ditzman  in view of  Arora and Wagner (US 20020073034)
Regarding claim 4, although Ditzman and Arora teach preset display area, they do not teach expclitly, however, Wagner teaches wherein the preset display area comprises a formatted input edit box. [ [0037] Alternatively, it should be understood that the advertisement text section 318 may be located on a separate order entry page 300 and that the text boxes 320b-320e are not necessarily updated real-time. In another embodiment, the text box 320a is not included, and that the ad text 322 is entered into one of the other text boxes 320b-320e. However, by utilizing the text box 320a, the ad text 322 in each of the text boxes 320b-320e may be individually edited and formatted. For example, the ad text 322 in the text box 320b for the newspaper may have particular words bolded while allowing ad text 322 for the mobile phone to remain regular font.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Arora with the disclosure of Wagner to implement a system that will provide a efferent techniques to format and display user inputs and operational outputs. (para 0001-0008, Wagner)  

Claims 5, 12, 16 & 20 are rejected under 35 USC 103 as being unpatentable over Ditzman in view of  Arora and  Forstall (US20070101297)
Regarding claim 5 & 12 & 20,  although Dtizamn & Arora teach displaying preset arae do not teach explicitly, however, Forstall teaches: hiding the preset display area. [ [0142] In some implementations, the display areas 806, 808, can be presented and arranged in the user interface 800 in either an ad hoc manner (e.g., anywhere in the user interface) or an orderly manner (e.g., cascaded, tiled, etc.). For example, in FIG. 8 the display areas 806, 808, are tiled (side-by-side) in the user interface 800. In some implementations, display areas 806, 808, can be presented in the user interface 800 at different locations and at different times. For example, when the display area 806 is active in the user interface 800, the display area 808 can be hidden or obfuscated (e.g., darkened, faded out, etc.). In such an implementation, each of the display areas 806, 808, can be a dashboard layer 402, as described with respect FIG. 4. A user can transition between display areas 806, 808, using one of a number of known transition effects, including but not limited to carousels, panning out, flips, peeling, slide in/out, confetti, etc. A transition between display areas 806, 808, can be initiated through physical input devices (e.g., keyboard, mouse, etc.) and/or virtual input devices (e.g., buttons, sliders, etc.). In some implementations, a transition from a first display area to a second display area occurs without closing or hiding the first display area. ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Arora with the disclosure of Forstall to implement a system that will provide a efferent techniques to organize, manage and present widgets in display areas associated with multiple dashboard environments.(para 0001-0015, Forstall)  
Regarding claim 16, although Dtizamn & Arora teach displaying preset arae do not teach explicitly, however, Forstall teaches wherein the preset display area is hidden unless the secure input event is determined. [ [0142] In some implementations, the display areas 806, 808, can be presented and arranged in the user interface 800 in either an ad hoc manner (e.g., anywhere in the user interface) or an orderly manner (e.g., cascaded, tiled, etc.). For example, in FIG. 8 the display areas 806, 808, are tiled (side-by-side) in the user interface 800. In some implementations, display areas 806, 808, can be presented in the user interface 800 at different locations and at different times. For example, when the display area 806 is active in the user interface 800, the display area 808 can be hidden or obfuscated (e.g., darkened, faded out, etc.). In such an implementation, each of the display areas 806, 808, can be a dashboard layer 402, as described with respect FIG. 4. A user can transition between display areas 806, 808, using one of a number of known transition effects, including but not limited to carousels, panning out, flips, peeling, slide in/out, confetti, etc. A transition between display areas 806, 808, can be initiated through physical input devices (e.g., keyboard, mouse, etc.) and/or virtual input devices (e.g., buttons, sliders, etc.). In some implementations, a transition from a first display area to a second display area occurs without closing or hiding the first display area. ]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Arora with the disclosure of Forstall to implement a system that will provide a efferent techniques to organize, manage and present widgets in display areas associated with multiple dashboard environments.(para 0001-0015, Forstall)   

Claims 6-7 & 13-14 are rejected under 35 USC 103 as being unpatentable over Ditzman in view of  Arora and  Zhao (US20160239649)
Regarding claims 6 & 13, although Ditzman & Arora teach first and second environment, they do not teach expclitly, however, Zhao teaches wherein the first operating environment is run in a first virtual core of a processor and the second operating environment is run in a second virtual core of the processor. [0035] Referring to FIG. 4, with further reference to FIGS. 1-3, a block diagram of software architecture 400 for implementing a continuous authentication procedure is shown. The processor 220 supports a system-wide TEE security technology implemented in an SoC. Example implementations of the TEE include, but are not limited to, Open Source TEE (OP-TEE) and QUALCOMM® Secure Extension Environment (QSEE). ARM®TrustZone® is a TEE security specification that, when incorporated into an ARM® enabled SoC, partitions hardware and software resources of the SoC. Other examples of TEE security specifications include Intel® TXT and AMD® Secure Execution Environment. The processor 220 (e.g., an application processor) supports two virtual processors (e.g., a first virtual processor and a second virtual processor). The first virtual processor may run a non-secure world software stack in a non-secure world 410. The non-secure world 410 may also be referred to as a normal world or as a Rich Execution Environment (REE). The second virtual processor may run a secure world software stack in a secure world 420. The two virtual processors are each associated with independent memory address spaces in the memory 230, namely a non-secure world address space 234 and a secure world address space 236. Further, the two virtual processors have different memory access privileges. Specifically, code (e.g., computer instructions, programs, software, firmware, etc.) running in the non-secure world 410 cannot access the secure world address space 236, however, code running in the secure world 420 can be enabled to access the non-secure world address space 234. The processor 220 can execute in one world at a time and switches between the non-secure world 410 and the secure world 420 in a time-slicing manner. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Smith with the disclosure of Zhao to implement a system that will encourage utilization of virtualization for increasing IT agility, flexibility and scalability while creating significant cost savings.
Regarding claims 7 & 14, although Ditzman & Arora teach first and second environment, they do not teach expclitly, however, Zhao teaches wherein the first virtual core is a non-secure core, and the second virtual core is a secure core.  [0035] Referring to FIG. 4, with further reference to FIGS. 1-3, a block diagram of software architecture 400 for implementing a continuous authentication procedure is shown. The processor 220 supports a system-wide TEE security technology implemented in an SoC. Example implementations of the TEE include, but are not limited to, Open Source TEE (OP-TEE) and QUALCOMM® Secure Extension Environment (QSEE). ARM®TrustZone® is a TEE security specification that, when incorporated into an ARM® enabled SoC, partitions hardware and software resources of the SoC. Other examples of TEE security specifications include Intel® TXT and AMD® Secure Execution Environment. The processor 220 (e.g., an application processor) supports two virtual processors (e.g., a first virtual processor and a second virtual processor). The first virtual processor may run a non-secure world software stack in a non-secure world 410. The non-secure world 410 may also be referred to as a normal world or as a Rich Execution Environment (REE). The second virtual processor may run a secure world software stack in a secure world 420. The two virtual processors are each associated with independent memory address spaces in the memory 230, namely a non-secure world address space 234 and a secure world address space 236. Further, the two virtual processors have different memory access privileges. Specifically, code (e.g., computer instructions, programs, software, firmware, etc.) running in the non-secure world 410 cannot access the secure world address space 236, however, code running in the secure world 420 can be enabled to access the non-secure world address space 234. The processor 220 can execute in one world at a time and switches between the non-secure world 410 and the secure world 420 in a time-slicing manner. 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ditzman and Smith with the disclosure of Zhao to implement a system that will encourage utilization of virtualization for increasing IT agility, flexibility and scalability while creating significant cost savings.
Allowable Subject Matter
Claims 2, 10 & 18 are objected to, however, would be allowable if incorporated with their respective base claims including any intervening claims (if any)
Conclusion
Other relevant arts cited in 892 but not applied in instant Office Action are as follows:
1.  Liu (CN101006903) discloses  the invention that claims a virtual machine system and its device access method, said virtual machine system comprises at least a client operating system, a virtual machine monitor and hardware equipment, wherein, in every client operating system where a front extreme driver is run, used for receiving device access data from the device visitor and transmitting received data to the virtual machine monitor, and used for receiving data from the virtual machine monitor and transmitting the data to the device visitor; in the virtual machine monitor wherein at least one rear extreme driver is run, used for using preset corresponding relation to process access for the hardware equipment according received device access data, and used for receiving data from the hardware equipment and transmitting the data to relative client operating system according to preset corresponding relation. The virtual machine system of the invention avoids needless spending, saves system resources, further improves operating efficiency of system.
2.  Smith (US20040226041) teaches a computer display controller arbitrates between multiple environments in a computer system to apportion display space between the multiple environments. The display controller may be implemented in hardware, firmware, or software, and determines display space allocation based on requests or requirements of each of the environments. If only one environment is active, the display controller may allocate the entire display space to the first environment. When a second environment is activated, display parameters may be dynamically provided to the display controller or previously provided to the display controller for storage and subsequent use. The display controller apportions the total displayable area to accommodate both environments and if necessary alters the display parameters of the first environment to accommodate the display needs of the second environment. The process may be extended to additional environments and may operate satisfactorily with computer systems having multiple displays. The display controller may allocate the entire display space to a particular environment, or only a portion of the display space for a particular environment on a single or multiple display device system.
3. Goftmann (US20140069679) discloses embodiments of apparatus, computer-implemented methods, systems, devices, and computer-readable media are described herein to provide a computing device with cooperative first and second binary translatorsin first and second execution environments having first and second security levels, respectively. The second security level may be more secure than the first security level. Encrypted instructions of the computer program may be loaded into the first execution environment, and the first binary translator may provide, to the second binary translator, an execution context of the computer program for use by the secondary binary translator to decrypt and execute a first portion of the computer program in the second execution environment. The second binary translator may provide, to the first binary translator, another execution context of the computer program for emulation, by the first binary translator, of execution of a second portion of the computer program in the first execution environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497